PER CURIAM:
Thomas F. Boyle, Jr. and Jack Tippett, indigent inmates of a California penal institution, instituted this civil rights action on behalf of themselves and a class consisting of all indigent inmates of California penal institutions. They named, as defendants, the individual members of The California Adult Authority, two parole agents of that agency, the Governor, Legislature and the People of the State of California. They seek injunc-tive relief and monetary damages totaling $610,000.
Plaintiffs’ complaint sets out five claims alleging in the most general terms that the past functioning of the Adult Authority has been unconstitutional in numerous respects and that such alleged unlawful conduct will continue in the future unless enjoined. Among other things, plaintiffs allege that the Adult Authority has been delegated quasi-judicial and quasi-legislative functions in violation of the Constitution, and that unconstitutional procedures are and will continue to be employed by the Authority in revoking parole and in fixing and re-fixing expiration dates of indeterminate sentences. The plaintiffs also allege that their individual paroles had been revoked and their sentences had been refixed without sufficient cause.
Defendants moved to dismiss the action for failure of the complaint to state a claim upon which relief can be granted. The motion was granted and the action was dismissed with prejudice. Plaintiffs did not file an amended complaint but elected to appeal, and do not here contend that they would like to amend the complaint.
In our opinion the district court did not err in dismissing the action.
Affirmed.